 

Case 8:19-mj-00296-GLF Document 1 Filed 05/06/19 Page 1}'b BSTRICT COURT - N.D. OF NY,

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

 

UNITED STATES DISTRICT COURT MAY 06 2019
for the :
Northern District of New York AT O'CLOCK

UNITED STATES OF AMERICA ) John M. Domurad. Clerk - Plattsburgh

v. )
JEAN LOUIS, Ghislaine ) Case No. 8:19-MJ-296 (GLF)
)
)
)
)
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 4, 2019, in the county of Clinton in the Northern District of New York the

defendant violated:

Code Section
8 U.S.C. § 1325(a)(2)

This criminal complaint is based on these facts:

Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date: May 6, 2019

 

City and State: Plattsburgh, New York

Offense Description
Eluding examination or inspection by immigration officers.

rset Sho

Compttinant’ S signature
Gregg De Feo, Border Patrol Agent

SG

Hon. Gary L. Favro, U.S. Magistrate Judge

Printed name and title

: Oa SS — e

Printed name and title

 
Case 8:19-mj-00296-GLF Document1 Filed 05/06/19 Page 2 of 2
United States of America v. JEAN LOUIS, Ghislaine

On May 4, 2019, at approximately 1:50 A.M., Border Patrol Agent Kevin Dubuque encountered a gray C & L
Taxi cab east of Glass road in Champlain, New York. This location is approximately a couple hundred yards
from the United States - Canada international boundary. It is an area that is commonly used by subjects to
illegally enter Canada and the United States. Border Patrol Agent Dubuque questioned the driver to his purpose
in the area and he stated that he was looking for a fare. C & L Taxi is based out of Plattsburgh, New York
approximately 30 miles south of Champlain, New York. Not many local citizens use this taxi company.
Recently, Border Patrol Agents have encountered taxi cabs picking up illegal aliens near the border. The driver
understood that he was possibly picking up illegal aliens and he assured BPA Dubuque that he would call the
Border Patrol once he picked them up.

At approximately 2:06 A.M., Border Patrol Agent Turner was on a vehicle stop at the corner of State Route 11
and Perry Mills road, which is about 2 miles west of BPA Dubuque's encounter with the taxi cab. BPA Turner
noticed a gray taxi approaching which appeared to contain several subjects, so BPA Turner shined his flashlight
at the driver to pull over. BPA Turner approached the vehicle and identified himself as United States Border
Patrol Agent and questioned the subjects as to their citizenships. There were seven subjects in the vehicle and
they stated that they were Haitian citizens. BPA Turner then asked if they had any immigration documents to
live, work or reside in the United States at which time the subjects stated "no." BPA Turner then asked the taxi
driver later identified as SHEA, Dale where he picked up the subjects at which time he stated "335 Perry Mills
Rd." SHEA stated that he spoke with BPA Dubuque earlier and that he was about to call the Border Patrol but
then saw BPA Turner's emergency lights so he didn't call.

Border Patrol Agents placed the subjects under arrest and transported them to the Champlain Border Patrol
Station for further investigation and record checks.

At the Champlain Border Patrol Station JEAN LOUIS Ghislaine's biographical information and fingerprints
entered into the Department of Homeland Security databases. Records checks showed that the subject
originally entered the United States of America on May 14, 2014 from Mexico at the San Ysidro, California
Port of Entry. At that time she was deemed inadmissible and issued an Expedited Removal with credible fear.
Subject was paroled into the United States pending a removal hearing and was later ordered deported in
absentia on November 15, 2017. On January 25, 2018, JEAN LOUIS’ final order of removal was placed under
review. JEAN LOUIS entered Canada illegally on August 18, 2017 and claimed asylum.

Citizens of Haiti are required to apply for a visa if they seek to enter the United States. Haitian citizens who are
issued a visa by the United States government are required to present the visa and the person’s passport to an

official at a Port of Entry as he or she seeks admission into the United States. JEAN LOUIS does not possess a
valid visa and records show that she has not applied for one. If JEAN LOUIS had presented herself to a Port of

Entry and asked permission to enter the United States, she would have been denied admission, as she does not
possess a United States visa.
